Citation Nr: 9934525	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a right foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1959 to March 1964.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a low back 
disorder, a right ankle disorder, and a right foot disorder 
and denied the claims.  In January 1998, the veteran 
requested a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  A January 1998 Report of Contact (VA 
Form 119) notes that the veteran no longer wished to have a 
hearing before a VA hearing officer and requested a hearing 
before a Member of the Board sitting at the RO.  In May 1999, 
the veteran conveyed that he desired a video hearing before a 
Member of the Board.  In June 1999, the RO scheduled the 
veteran for a July 1999 video hearing before a Member of the 
Board.  In July 1999, the veteran declined the scheduled 
video hearing before a Member of the Board and requested that 
he be afforded either a hearing before a Member of the Board 
sitting at the RO or a video hearing before a Member of the 
Board at a later date.  In September 1999, the veteran was 
scheduled for an October 1999 video hearing before a Member 
of the Board.  In October 1999, the veteran declined the 
scheduled video hearing and requested that he be afforded a 
hearing before a member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


REMAND

In October 1999, the veteran requested a hearing before a 
Member of the Board sitting at the RO.  There is no 
indication that the veteran has been afforded the requested 
hearing.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

